Title: To Thomas Jefferson from Robert Smith, 16 August 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Nav Dept. 16 Augt. 1806.
                        
                        I have the honor to request your signature to the enclosed blank warrants required for the purpose of filling
                            up the vacancies which are frequently taking place in the different Corps of Warrant Officers. 
                  I am respectfully Sir, yr
                            mo ob st.
                        
                            Rt Smith
                            
                        
                    